FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CENTER FOR BIOLOGICAL DIVERSITY;       
FRIENDS OF FAWNSKIN,
               Plaintiffs-Appellees,
                v.
MARINA POINT DEVELOPMENT CO.;
OKON DEVELOPMENT CO.; OKO                   No. 06-56193
INVESTMENTS, INC.; NORTHSHORE
DEVELOPMENT ASSOCIATES, L.P.,                D.C. No.
                                           CV-04-07036-R
e/s/a NORTH SHORE DEVELOPMENT
ASSOCIATES, L.P.; SITE
DESIGN ASSOCIATES, INC.; KEN
DISCENZA; VDLP MARINA POINT;
VENWEST MARINA POINT, INC., e/s/a
VENTURE WEST INC.; IRVING
OKOVITA,
            Defendants-Appellants.
                                       




                            9919
9920 CENTER FOR BIOLOGICAL v. MARINA POINT DEVELOPMENT



CENTER FOR BIOLOGICAL DIVERSITY;       
FRIENDS OF FAWNSKIN,
               Plaintiffs-Appellees,
                v.
MARINA POINT DEVELOPMENT CO.;
OKON DEVELOPMENT CO.; OKO                   No. 07-55243
INVESTMENTS, INC.; NORTHSHORE
DEVELOPMENT ASSOCIATES, L.P.,                D.C. No.
                                           CV-04-07036-R
e/s/a NORTH SHORE DEVELOPMENT
ASSOCIATES, L.P.; SITE
DESIGN ASSOCIATES, INC.; KEN
DISCENZA; VDLP MARINA POINT;
VENWEST MARINA POINT, INC., e/s/a
VENTURE WEST INC.; IRVING
OKOVITA,
            Defendants-Appellants.
                                       
     CENTER FOR BIOLOGICAL v. MARINA POINT DEVELOPMENT 9921



CENTER FOR BIOLOGICAL DIVERSITY;       
FRIENDS OF FAWNSKIN,
               Plaintiffs-Appellees,
                v.
MARINA POINT DEVELOPMENT CO.;
OKON DEVELOPMENT CO.; OKO                    No. 07-56574
INVESTMENTS, INC.; NORTHSHORE
DEVELOPMENT ASSOCIATES, L.P.,                 D.C. No.
                                           CV-04-07036-R-RZ
e/s/a NORTH SHORE DEVELOPMENT
ASSOCIATES, L.P.; SITE                         OPINION
DESIGN ASSOCIATES, INC.; KEN
DISCENZA; VDLP MARINA POINT;
VENWEST MARINA POINT, INC., e/s/a
VENTURE WEST INC.; IRVING
OKOVITA,
            Defendants-Appellants.
                                       
        Appeal from the United States District Court
           for the Central District of California
         Manuel L. Real, District Judge, Presiding

                   Argued and Submitted
            July 14, 2008—Pasadena, California

                    Filed August 6, 2008

 Before: Ferdinand F. Fernandez, Pamela Ann Rymer, and
           Andrew J. Kleinfeld, Circuit Judges.

                Opinion by Judge Fernandez
9924 CENTER FOR BIOLOGICAL v. MARINA POINT DEVELOPMENT


                       COUNSEL

Robert D. Crockett, Latham & Watkins LLP, Los Angeles,
California, for the defendants-appellants.

Bernice Conn, Robins, Kaplan, Miller & Ciresi L.L.P., Los
Angeles, California, for the plaintiffs-appellees.
      CENTER FOR BIOLOGICAL v. MARINA POINT DEVELOPMENT 9925
                              OPINION

FERNANDEZ, Circuit Judge:

   Marina Point Development Associates, Okon Development
Co., Oko Investments, Inc., Northshore Development Asso-
ciates, L.P., Irving Okovita, Site Design Associates, Inc., Ken
Discenza, VDLP Marina Point L.P. and Venwest Marina
Point, Inc. (collectively “Marina Point”) appeal the district
court’s judgment on the merits in favor of Center for Biologi-
cal Diversity and Friends of Fawnskin (collectively “the Cen-
ter”) on their claims under the Clean Water Act (CWA),1 and
under the Endangered Species Act (ESA).2 Marina Point also
appeals the district court’s order awarding attorney fees to the
Center and the district court’s contempt order. We vacate the
district court’s judgment on the merits and instruct it to dis-
miss for lack of jurisdiction. We reverse the order awarding
attorney fees and the contempt order.

                          BACKGROUND

   Marina Point’s 12.51 acre development project site is
located on the north shore of Big Bear Lake and the east shore
of Grout Bay in the San Bernardino Mountains. The property
extends from the edge of the trees to the lake. The land area,
known as “Cluster Pines,” had functioned as a tavern, recre-
ational vehicle park, campground, and licensed commercial
marina from the early 1950’s until 2001. Marina Point
acquired the property in 1989 in order to develop a residential
condominium project upon it.

  After acquiring the property, Marina Point began securing
permits. The United States Army Corps of Engineers (Corps)
  1
     The CWA is codified at 33 U.S.C. §§ 1251-1387. More particularly,
the claims were brought under 33 U.S.C. §§ 1311, 1342, and 1344.
   2
     The ESA is codified at 16 U.S.C. §§ 1531-1544. More particularly, the
claims were brought under 16 U.S.C. §§ 1538 and 1540.
9926 CENTER FOR BIOLOGICAL v. MARINA POINT DEVELOPMENT
solicited public comment, and ultimately concluded that the
planned development could go forward. The Corps stated that
the United States Fish and Wildlife Service (FWS) had ulti-
mately determined that the upland portion of the site was not
a suitable bald eagle habitat, and that a consultation pursuant
to 16 U.S.C. § 1536 was not required. On September 10,
1991, the Corps granted a permit to Marina Point which
authorized it to strengthen the existing shoreline. See 33
U.S.C. § 1344.

   The permit authorized Marina Point to dredge the adjacent
shoreline and the interior of the existing marina, and to use
the dredged material as fill for building pads on the land.
Marina Point was forbidden, however, from placing rip-rap3
at elevations below lake bottom contours, from depositing
sand below the ordinary high water mark, and from transfer-
ring fill or structures to neighboring wetlands. In order to pro-
tect bald eagles’ seasonal behavioral habits, it was also barred
from working during the winter months. Besides the permit
from the Corps, Marina Point secured permits from the
County of San Bernardino, the California Department of Fish
and Game, and Big Bear Municipal Water District. In addi-
tion, the California Regional Water Quality Control Board
issued a water discharge requirements order.

   Work began in May 2002, but Marina Point’s permit from
the Corps expired on September 10, 2002, after several exten-
sions. Marina Point graded the land area before the permit
expired. On October 7, 2002, Marina Point’s contractor also
used a grader to remove trees on the land. Moreover, the
Corps allowed Marina Point to proceed with dredging without
a permit as long as that did not result in more than “incidental
fallback” of soil within the Corps’ jurisdiction, but the Corps
disallowed any pushing or pulling of materials along the lake
bed.
  3
   As used here, rip-rap is rock; it is used to protect shorelines against
erosion.
      CENTER FOR BIOLOGICAL v. MARINA POINT DEVELOPMENT 9927
   Work resumed at the site in June of 2003 and went on until
about July 23, 2003, when the Corps issued a Cease and
Desist Order to Marina Point. The Corps’ stated reasons for
the order were that Marina Point’s use of a dragline bucket,
rather than a clamshell dredge, caused more than incidental
fallback of soil, and that the contractor had been temporarily
stockpiling material below the ordinary high water mark.

  In September 2003, Marina Point requested interim
approval to resume work. The Corps then issued an Initial
Corrective Measure Order (ICMO) on October 16, 2003,
which required Marina Point to complete specific remedial
actions by December 1, 2003. That deadline was extended to
December 24, 2003, because of unforeseen difficulties, such
as a forest fire in the area.

   In the meantime, the Center had sent a number of notices
of intent to commence a citizen’s action against Marina Point.4
The Center then filed this action on April 7, 2004.

   The district court denied Marina Point’s motion to dismiss
for lack of subject matter jurisdiction. The case then pro-
ceeded to trial, and on June 12, 2006, the district court issued
an opinion5 in which it determined that Marina Point had vio-
lated the CWA and the ESA. Its ensuing judgment on August
21, 2006, permanently enjoined Marina Point from any devel-
opment on the site without the court’s prior authorization,
directed Marina Point to follow any remedial orders from the
Corps, and imposed a statutory penalty upon it. Marina Point
appealed on August 22, 2006.

  Thereafter, the district court awarded attorney fees to the
  4
    Notices were issued on June 30, 2003, July 17, 2003, August 8, 2003,
and December 1, 2003.
  5
    Ctr. for Biological Diversity v. Marina Point Dev. Assocs., 434 F.
Supp. 2d 789 (C.D. Cal. 2006) (Center I).
9928 CENTER FOR BIOLOGICAL v. MARINA POINT DEVELOPMENT
Center as the prevailing party under the CWA and the ESA.
Marina Point appealed that ruling on February 15, 2007.

  Still later, on November 7, 2007, the district court deter-
mined that Marina Point was in contempt and issued various
orders as a result. Marina Point appealed that decision on
November 19, 2007.

                 STANDARD OF REVIEW

   We review issues of the district court’s subject matter juris-
diction de novo. See Satey v. JPMorgan Chase & Co., 521
F.3d 1087, 1090 (9th Cir. 2008). We also review de novo the
question of whether the Center’s notice under the CWA was
adequate. See Natural Res. Def. Council v. Sw. Marine, Inc.,
236 F.3d 985, 995-96 (9th Cir. 2000).

                       JURISDICTION

   At the outset, we must consider whether there was federal
jurisdiction over this dispute when the complaint was filed,
and whether jurisdiction still remains. For the reasons dis-
cussed below, the answer is no.

  I.   Clean Water Act.

   [1] In general, actions can be brought by private persons
and entities for the purpose of enforcing many of the provi-
sions of the CWA. See 33 U.S.C. § 1365(a). That is usually
referred to as the citizen suit provision. However, before an
action is commenced, the citizen must give a 60-day notice of
intent to sue. Id. § 1365(b)(1)(A). In fact, absent that notice,
the action is prohibited. Id.

   [2] The notice serves important public purposes; this kind
of litigation is not like a mere private dispute. That is under-
scored by the fact that the notice must be given not only to the
        CENTER FOR BIOLOGICAL v. MARINA POINT DEVELOPMENT 9929
alleged violator,6 but also to the Administrator,7 and to the
State where the alleged violation occurred.8 The Supreme
Court has explicated the purpose behind the requirement of
notice in this kind of litigation. As it has pointed out:

        [T]he legislative history indicates an intent to strike
        a balance between encouraging citizen enforcement
        of environmental regulations and avoiding burdening
        the federal courts with excessive numbers of citizen
        suits. Requiring citizens to comply with the notice
        and delay requirements serves this congressional
        goal in two ways. First, notice allows Government
        agencies to take responsibility for enforcing environ-
        mental regulations, thus obviating the need for citi-
        zen suits. . . . Second, notice gives the alleged
        violator “an opportunity to bring itself into complete
        compliance with the Act and thus likewise render
        unnecessary a citizen suit.” This policy would be
        frustrated if citizens could immediately bring suit
        without involving federal or state enforcement agen-
        cies. Giving full effect to the words of the statute
        preserves the compromise struck by Congress.

Hallstrom v. Tillamook County, 493 U.S. 20, 29, 110 S. Ct.
304, 310, 107 L. Ed. 2d 237 (1989) (citations omitted). That
has special relevance here because, as we will explain further,
this case is a perfect example of speedy government enforce-
ment; action by the Corps which, in large measure, obviated
the need for a citizen suit regarding Marina Point’s alleged
violations.

    [3] Moreover, the giving of a 60-day notice is not simply
a    desideratum; it is a jurisdictional necessity. See
    6
    33 U.S.C. § 1365(b)(1)(A)(iii).
    7
    Id. § 1365(b)(1)(A)(i). The Administrator is the Administrator of the
Environmental Protection Agency (EPA). 33 U.S.C. § 1251(d).
  8
    33 U.S.C. § 1365(b)(1)(A)(ii).
9930 CENTER FOR BIOLOGICAL v. MARINA POINT DEVELOPMENT
Waterkeepers N. Cal. v. AG Indus. Mfg., Inc., 375 F.3d 913,
916 (9th Cir. 2004); Natural Res. Def. Council, 236 F.3d at
995. As the Supreme Court has put it: “Under a literal reading
of the statute, compliance with the 60-day notice provision is
a mandatory, not optional, condition precedent for suit.” Hal-
lstrom, 493 U.S. at 26, 110 S. Ct. at 309. And the literal read-
ing is what controls. When a party does not fulfill that
threshold requirement, “the district court must dismiss the
action as barred by the terms of the statute.” Id. at 33, 110
S. Ct. at 312; see also Waterkeepers, 375 F.3d at 916. That is
to say, the notice is not just an annoying piece of paper
intended as a stumbling block for people who want to sue; it
is purposive in nature and the purpose is to accomplish cor-
rections where needed without the necessity of a citizen
action. As the Supreme Court has said in the similar context
of claims for past violations:

    It follows logically that the purpose of notice to the
    alleged violator is to give it an opportunity to bring
    itself into complete compliance with the Act and
    thus likewise render unnecessary a citizen suit. If we
    assume, as respondents urge, that citizen suits may
    target wholly past violations, the requirement of
    notice to the alleged violator becomes gratuitous.
    Indeed, respondents, in propounding their interpreta-
    tion of the Act, can think of no reason for Congress
    to require such notice other than that “it seemed
    right” to inform an alleged violator that it was about
    to be sued.

Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Found., Inc.,
484 U.S. 49, 60, 108 S. Ct. 376, 382-83, 98 L. Ed. 2d 306
(1987). Here, too, if a citizen suit were brought when correc-
tion had already been undertaken at the behest of a govern-
mental agency, the notice would become gratuitous. But, as
the Court went on to say: “citizen suits are proper only ‘if the
Federal, State, and local agencies fail to exercise their
     CENTER FOR BIOLOGICAL v. MARINA POINT DEVELOPMENT 9931
enforcement responsibility.’ ” Id. at 60, 108 S. Ct. at 383
(citation omitted).

   [4] We must, therefore, keep those overarching public pur-
poses in mind as we approach the controversy before us. To
accomplish them, the notice must be sufficient in itself and,
perforce, if the desired change has been properly delineated
and has been accomplished, that, too, obviates the need or
purpose of a citizen suit. That does not exactly say just what
a sufficiently detailed notice might be, but we have guidance
in that area also.

   We start with the requirements adopted by the EPA. Those
are as follows:

    Notice regarding an alleged violation of an effluent
    standard or limitation or of an order with respect
    thereto, shall include sufficient information to permit
    the recipient to identify the specific standard, limita-
    tion, or order alleged to have been violated, the
    activity alleged to constitute a violation, the person
    or persons responsible for the alleged violation, the
    location of the alleged violation, the date or dates of
    such violation, and the full name, address, and tele-
    phone number of the person giving notice.

40 C.F.R. § 135.3(a). It is from that specific and clear state-
ment that our later cases have proceeded.

   We have sometimes been slightly forgiving to plaintiffs in
this area, but even at our most lenient we have never aban-
doned the requirement that there be a true notice that tells a
target precisely what it allegedly did wrong, and when. The
target is not required to play a guessing game in that respect.
In one case, we determined that where the difficulty was a
kind of negative — the failure to prepare a plan to avoid pol-
lution — a specific date of wrongdoing could not be given
because there was no specific date. Natural Res. Def. Council,
9932 CENTER FOR BIOLOGICAL v. MARINA POINT DEVELOPMENT
236 F.3d at 996. We chose not to demand the impossible.
Thus, the notice sufficed.

   In two later cases in 2002, we also relaxed to some extent.
In one of the cases, the plaintiff’s notice set forth a series of
twelve specific violations on specific dates, but the complaint
included numerous other violations within the same time
frame. Cmty. Ass’n for Restoration of the Env’t v. Henry
Bosma Dairy, 305 F.3d 943, 951-52 (9th Cir. 2002). The
defendant complained about the added dates, but we said that
the notice certainly alerted the defendant to what it was doing
wrong and the inclusion of specific dates was, under the cir-
cumstances, enough to allow an action regarding discharges
on other dates at or about the same time and of the same ilk
as those listed. Id. at 953. As we put it, “[b]ased on the fact
that the violations originated from the same source, were of
the same nature, and were easily identifiable, we find that [the
plaintiffs’] notice was adequate.” Id. The other case presented
the same kind of issue. There, fourteen dates of alleged
wrongdoing were listed in the notice, and the notice also
stated that while all dates were not available to the plaintiff,
the wrongdoing occurred on each date that ships were loaded
at the defendant’s facility. S.F. BayKeeper, Inc. v. Tosco
Corp., 309 F.3d 1153, 1158 (9th Cir. 2002). We found that
the detail was sufficient under the circumstances because
from the specifics given, the defendants could readily ascer-
tain “the nature of the alleged violations, as well as the likely
dates of those violations.” Id. at 1159.

   We followed the same general approach in a later case
where the defendant was accused in a detailed ten-page letter
of improper discharges during each and every rain event of a
certain intensity, and the days of that rain event intensity were
listed. See Waterkeepers N. Cal., 375 F.3d at 917. We
declared that to be sufficient detail. Id. at 917-18.

  On the other hand, when a notice told the defendant that it
had committed one specific violation, the defendant was not
     CENTER FOR BIOLOGICAL v. MARINA POINT DEVELOPMENT 9933
“required to speculate as to all possible attacks . . . that might
be added to a citizen suit” at a later time. ONRC Action v.
Columbia Plywood, Inc., 286 F.3d 1137, 1143 (9th Cir. 2002).
We found that the notice was insufficient, except as to timeli-
ness, and that the claim was in error. We then explained:
“[b]ecause timeliness was the sole challenge raised in the
notice, it was reasonable to conclude that no action in
response to ONRC’s 60-day notice was required.” Id. Also,
echoing the Supreme Court’s concerns, we went on to state:

    Had ONRC’s notice specified its other theories,
    either Oregon or the EPA might well have decided
    that those theories had sufficient merit to call for
    agency action. Were we to exercise jurisdiction over
    such claims when they were not disclosed by the cit-
    izen suit notice, we would usurp the right of the
    applicable governmental agencies to evaluate and act
    upon the merits of the claims prior to judicial review.

Id. at 1144.

   Earlier on, when faced with a notice that did not list all of
the complaining parties, we declared that for purposes of an
action by those not listed, the notice was fatally insufficient.
Wash. Trout v. McCain Foods, Inc., 45 F.3d 1351, 1354-55
(9th Cir. 1995). We did so despite an assertion by the plain-
tiffs that the error was technical and we should not be overly
strict. Id. at 1354. We rejected that notion. Id. By the way, the
notice in that case also had a deficiency regarding dates, but
we did not address that. See id. at 1352.

   In short, the requirements set forth in 40 C.F.R. § 135.3(a)
are not to be looked upon as mere technicalities to be
accepted with cold reserve and embraced with velleity. They
are to be taken seriously as a means of carrying out important
public policies. Our deviations from their precise language
have been minor.
9934 CENTER FOR BIOLOGICAL v. MARINA POINT DEVELOPMENT
   [5] When those authorities and their principles are used as
a yardstick, it is apparent that the notices in this case were not
sufficient to support district court jurisdiction. An analysis of
the notices will explain why that is so. The first of the notices
on June 30, 2003, declared that “Section 404 of the CWA”9
was being violated by activities that began June 17, 2003,
which activities were placing “enormous amounts of fill” into
the lake and were accompanied by grading below the ordinary
high water mark. The notice did not mention any claims under
§ 402 of the CWA,10 nor did it give any detail whatsoever
regarding just what “wetlands” were allegedly being affected
or how.11 It also gave no other specific dates. The second of
the notices, dated July 17, 2003, is of the same ilk. It gives lit-
tle more detail about the activities regarding the lake itself and
no more detail regarding wetlands or § 402. Those notices are
questionable regarding § 404 violations and insufficient
regarding wetlands and any claimed § 402 violations.12

   [6] What is of even more significance, however, is that long
before any action was filed and, in fact, before 60 days had
gone by, the Corps issued its cease and desist order on July
23, 2003, and all activity by Marina Point regarding the lake
stopped as it had to. That, in fact, is reflected in the Center’s
third notice, on August 8, 2003, wherein it stated that the
activities it complained of occurred each day from June 17,
2003, through July 25, 2003.
  9
    33 U.S.C. § 1344.
  10
      33 U.S.C. § 1342.
   11
      That is especially problematic here because it is doubtful that Marina
Point’s own land was itself wetlands at all. See, e.g., 33 C.F.R. § 330.3;
United States v. S. Inv. Co., 876 F.2d 606, 613 (8th Cir. 1989). The Corps
did not (and does not) think so. Marina Point could hardly have guessed
at what the Center was speaking about.
   12
      It is interesting to note that even in its complaint and in the ultimate
pretrial conference order in this action in the district court, there is no
mention of a § 402 claim.
     CENTER FOR BIOLOGICAL v. MARINA POINT DEVELOPMENT 9935
   The third notice then goes on to claim violations in lan-
guage even less descriptive than that used in the prior notices.
It refers only to piles of material that were causing discharges
below the ordinary high water mark of the lake, and declares
that the situation could be made worse should it rain. As we
see it, that level of generality, again, is not really compatible
with the purposes of the notice requirements under the CWA.

   [7] But, even if it were sufficient in that regard, here again
the Corps stepped in to obviate and ameliorate any problems.
Just slightly over 60 days later and before commencement of
this action, the Corps issued its October 16, 2003, ICMO
authorizing and directing Marina Point to perform and com-
plete a number of corrective measures by December 1, 2003,
for the purpose of protecting the lake from the kinds of prob-
lems alluded to by the August 8, 2003, notice. It is also nota-
ble that although the Corps’ ICMO was issued nine days after
the 60 days had expired, Marina Point had applied for permis-
sion to undertake that work on September 25, 2003, which
was before the 60 days had run. Of course, Marina Point
could not have been expected to actually begin correcting per-
ceived § 404 problems regarding the lake without obtaining
permission from the Corps. In short, as weak as it was, the
notice had done its job, if, indeed, the job was not being done
without the notice.

   That leaves the December 1, 2003, notice, which is, if any-
thing, even less informative and helpful than the earlier
notices. Principally, it asserts that Marina Point was going
forward without the coverage of the ICMO because that docu-
ment said that work was to cease by December 1, 2003. How-
ever, the Center was in error because, due to problems that
had developed, the Corps, after consultation with FWS,
extended the date to December 24, 2003. As it was, the work
ceased by December 17, 2003. It is difficult to see what
Marina Point was supposed to do about that portion of the
notice. Probably nothing. See Columbia Plywood, 286 F.3d at
1143. Beyond that, the Center indicated that it could not really
9936 CENTER FOR BIOLOGICAL v. MARINA POINT DEVELOPMENT
tell if the work was proceeding pursuant to the terms of the
ICMO. That, too, was hardly the kind of notice that the CWA
contemplates.

   [8] In fine, the notices were insufficient at their inception
regarding wetlands and possible § 402 violations, and to the
extent that they were sufficient, if barely so, as to possible
§ 404 violations, their efficiency was limited by prompt Corps
and Marina Point action. That is to say, in light of the defects
in the notices, and in light of the fact that the Corps and
Marina Point did act to cease the activities that the Center
claimed were wrongful and even acted to effect ongoing
repairs for any problems caused by past activities, the district
court did not have jurisdiction to hear the CWA action. It
should have dismissed the action at the outset. Thus, in this
respect the district court’s judgment must fall for lack of juris-
diction, and must be vacated.

  II.   Endangered Species Act

   Plaintiffs were also required to give notice before bringing
an action under the ESA. See 16 U.S.C. § 1540(g)(2). There
is no claim that the notice was not sufficient in that respect,
and it does appear to be proper. However, there is a different
problem here — mootness.

   [9] The ESA allows a citizen suit for the purpose of obtain-
ing injunctive relief only. Id. at (g)(1)(A). Of course, that is
forward looking, and is intended to prevent a defendant from
taking an endangered or threatened species. See id.
§ 1538(a)(1)(B); 50 C.F.R. §17.31. That means that a person
may not harass or harm a listed species. See 16 U.S.C.
§ 1532(19). Here, the claim was that Marina Point’s activities
and planned project would harass bald eagles by disrupting
their “normal behavioral patterns.” See 50 C.F.R. § 17.3.

  [10] The problem is that less than a year after the district
        CENTER FOR BIOLOGICAL v. MARINA POINT DEVELOPMENT 9937
court’s judgment was issued13 and, of course, while this case
was still on appeal, the FWS delisted the bald eagle.14 There-
fore, whatever might have been the case previously, Marina
Point cannot violate the ESA regarding the bald eagle, regard-
less of any decision we render here.

   [11] As we explained in Council of Ins. Agents & Brokers
v. Molasky-Arman, 522 F.3d 925, 933 (9th Cir. 2008) (cita-
tions omitted):

          “To qualify as a case fit for federal-court adjudica-
       tion, an actual controversy must be extant at all
       stages of review, not merely at the time the com-
       plaint is filed.” “A claim is moot when the issues
       presented are no longer live or the parties lack a
       legally cognizable interest in the outcome. The basic
       question is whether there exists a present contro-
       versy as to which effective relief can be granted.”

Because the bald eagle has been delisted, no present contro-
versy can remain.

   In Humane Society of the United States v. Kempthorne, 527
F.3d 181 (D.C. Cir. 2008), the Court of Appeals for the Dis-
trict of Columbia Circuit was faced with a similar situation.
In that case, while litigation regarding protection for the gray
wolf was on appeal, the wolf was removed from the endan-
gered species list. Id. at 182. That being so, the parties agreed
that the case had necessarily become moot, and the court
accepted that agreement. Id. The specific reason for that was
not explicated but, no doubt, it appeared obvious to all con-
cerned that there was no further work to be served by an
injunction. Cf. Ctr. for Biological Diversity v. Norton, 254
  13
   The judgment was entered August 21, 2006.
  14
   See Endangered & Threatened Wildlife & Plants; Removing the Bald
Eagle in the Lower 48 States From the List of Endangered & Threatened
Wildlife, 72 Fed. Reg. 37,346 (July 9, 2007).
9938 CENTER FOR BIOLOGICAL v. MARINA POINT DEVELOPMENT
F.3d 833, 837 n.4 (9th Cir. 2001) (stating that where suit
brought to force action regarding a frog, once the frog was
listed the case became moot).

   The same appears here. Now that the bald eagle has been
delisted, nothing we decide can properly give the Center the
relief it sought. If the district court erred, the injunction must
fall, but if the district court was correct, the injunction must
still fall because no activities by Marina Point could constitute
a take within the meaning of the ESA. In fact, in a letter to
this court, the Center has conceded mootness.

   [12] Thus, there is no further jurisdiction to proceed, and
the district court’s judgment under the ESA must be vacated.

                       OTHER ISSUES

  I.   Attorney Fees

   The district court awarded attorney fees to the Center and
against Marina Point on both the CWA and the ESA claims.
It did not segregate the two. Nevertheless, because, as more
particularly set forth below, fees cannot be awarded on either
claim, the entire award must fall.

  A.   CWA

   [13] The CWA provides for an award of attorney fees “to
any prevailing or substantially prevailing party” when the
court deems that to be appropriate. 33 U.S.C. § 1365(d). As
we have already discussed, the district court was without sub-
ject matter jurisdiction over the CWA claim. Therefore, the
award of fees must fall to the extent that it is based upon that
claim.

  B.   ESA

   The ESA provides for an award of attorney fees “whenever
the court determines such award is appropriate.” 16 U.S.C.
       CENTER FOR BIOLOGICAL v. MARINA POINT DEVELOPMENT 9939
§ 1540(g)(4). While that is not the typical prevailing party
language, it is apparent that it must be taken to mean and be
limited to an award of fees to parties who prevail. See Mar-
bled Murrelet v. Babbitt, 182 F.3d 1091, 1095 (9th Cir. 1999);
see also Ruckelshaus v. Sierra Club, 463 U.S. 680, 693-94,
103 S. Ct. 3274, 3282, 77 L. Ed. 2d 938 (1983) (in a Clean
Air Act case, with the same language as that in the ESA,
absent “some degree of success on the merits” an award of
attorney fees is not “appropriate.”). Thus, to be entitled to an
award, the Center must be a prevailing party.

   The ESA claim became moot due to the delisting of the
bald eagle. Still, it can be cogently argued that if the district
court judgment were valid and enforceable as to that claim,
the period between its issuance (April 21, 2006) and the date
of delisting (July 9, 2007), gave relief and bald eagle protec-
tion, so some award may well be appropriate. See Richard S.
v. Dep’t of Developmental Servs. of Cal., 317 F.3d 1080,
1088-89 (9th Cir. 2003) (holding that fact that case becomes
moot does not eliminate right to fees); Williams v. Alioto, 625
F.2d 845, 847-48 (9th Cir. 1980) (per curiam) (same).

   [14] However, we have carefully reviewed the record and
we are satisfied that the evidence cannot support a determina-
tion15 that Marina Point caused, or would have caused, a take
of a bald eagle. See 16 U.S.C. §§ 1538(a)(1)(B),
1539(a)(1)(B); 50 C.F.R. § 17.31(a); see also Sw. Ctr. for Bio-
logical Diversity v. Berg, 268 F.3d 810, 814 (9th Cir. 2001).
The statute defines “take” as “to harass, harm, pursue, hunt,
shoot, wound, kill, trap, capture, or collect, or to attempt to
engage in any such conduct.” 16 U.S.C. § 1532(19). There is
no claim that Marina Point harmed bald eagles. It is claimed
that Marina Point harassed, or would harass, them. Harass
means “an intentional or negligent act or omission which
  15
    See Friends of Yosemite Valley v. Norton, 348 F.3d 789, 793 (9th Cir.
2003); see also Silver v. Executive Car Leasing Long-Term Disability
Plan, 466 F.3d 727, 732-33 (9th Cir. 2006).”
9940 CENTER FOR BIOLOGICAL v. MARINA POINT DEVELOPMENT
creates the likelihood of injury to wildlife by annoying it to
such an extent as to significantly disrupt normal behavioral
patterns . . . .” 50 C.F.R. § 17.3. However, taking all of the
evidence together, there was no basis for a finding that there
was some sort of rational causal connection between Marina
Point’s activities and any disruption of the behavioral patterns
of the bald eagle. See Cold Mountain v. Garber, 375 F.3d
884, 889-90 (9th Cir. 2004); Defenders of Wildlife v. Bernal,
204 F.3d 920, 925-27 (9th Cir. 2000); Pyramid Lake Paiute
Tribe of Indians v. U.S. Dep’t of Navy, 898 F.2d 1410,
1419-20 (9th Cir. 1990). That being so, the district court’s
judgment in favor of the Center would have to have been
reversed, even if the claim had not become moot. Because of
that, it cannot be said that the Center ultimately prevailed on
the merits.16

    [15] Therefore, the judgment must fall in its entirety, and
the attorney fees awarded to the Center must fall along with
it.

  II.   Contempt

   [16] Because, as we have already demonstrated, the district
court’s August 21, 2006, judgment must fall for lack of juris-
diction, whether the contempt order expanded or merely
explicated the judgment,17 that order must inexorably fall
along with the judgment.18 In addition, to the extent that the
  16
      The mere fact that the Center achieved a preliminary injunction will
not support an award of fees. See Sole v. Wyner, ___ U.S. ___, __, 127
S. Ct. 2188, 2195, 167 L. Ed. 2d 1069 (2007) (“Prevailing party status, we
hold, does not attend achievement of a preliminary injunction that is
reversed, dissolved or otherwise undone by the final decision in the same
case.”)
   17
      See A&M Records, Inc. v. Napster, Inc., 284 F.3d 1091, 1098-99 (9th
Cir. 2002); Mayweathers v. Newland, 258 F.3d 930, 935 (9th Cir. 2001).
   18
      We do note that even if we were required to consider the merits of that
order, it would necessarily have to be set aside. It is plain that no develop-
ment on the project site took place. And it is equally plain that Marina
Point did not fail to take measures directed by the Corps. In short, Marina
Point cannot be said to have violated the terms of the judgment at all,
much less to have done so contemptuously.
       CENTER FOR BIOLOGICAL v. MARINA POINT DEVELOPMENT 9941
contempt order was premised on violations of the ESA
injunction, it fails because that injunction would be reversed
on the merits were it not moot. Kirkland v. Legion Ins. Co.,
343 F.3d 1135, 1142 (9th Cir. 2003) (“The validity of a con-
tempt adjudication is based on the legitimacy of the underly-
ing order.”); Davies v. Grossmont Union High Sch. Dist., 903
F.2d 1390, 1394 (9th Cir. 1991); Scott & Fetzer Co. v. Dile,
643 F.2d 670, 675 (9th Cir. 1981). We will, therefore, reverse
it.

                            CONCLUSION

   The district court determined that Marina Point had vio-
lated the CWA and had either violated or would violate the
ESA. See Center I, 434 F. Supp. at 795-98. However, because
it lacked jurisdiction over the CWA claims and because the
ESA claims have become moot, we vacate its judgment and
remand with directions to dismiss for lack of jurisdiction.
Concomitantly, we reverse the award of attorney fees and the
contempt order.

   Judgment After Trial on the merits (No. 06-56193)
VACATED and REMANDED with instructions to DISMISS
for mootness (ESA) and lack of jurisdiction (CWA).19 Order
Awarding Attorney Fees (No. 07-55243) and Order of Con-
tempt (No. 07-56574) REVERSED.




  19
    The district court’s opinion is also vacated. See Center I, 434 F. Supp.
at 789.